[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Miller v. May, Slip Opinion No. 2020-Ohio-3248.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3248
   THE STATE EX REL. MILLER, APPELLANT, v. MAY, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Miller v. May, Slip Opinion No. 2020-Ohio-3248.]
Habeas corpus—Inmate failed to attach to petition all relevant commitment papers
        as required by R.C. 2725.04(D)—Court of appeals’ dismissal of petition
        affirmed.
       (No. 2019-1546—Submitted April 7, 2020—Decided June 10, 2020.)
      APPEAL from the Court of Appeals for Richland County, No. 19 CA 56,
                                      2019-Ohio-4065.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Jerry Miller, appeals from the Fifth District Court of
Appeals’ judgment dismissing his habeas corpus petition against appellee, Harold
May, warden of the Richland Correctional Institution. The Fifth District dismissed
Miller’s petition for failure to attach all the relevant commitment papers, as required
by R.C. 2725.04(D). We affirm.
                              SUPREME COURT OF OHIO




                                     Background
        {¶ 2} Miller is an inmate at the Richland Correctional Institution. On June
19, 2019, he filed a petition for a writ of habeas corpus in the Fifth District, alleging
that the prison sentences he was serving had expired and that he was therefore
entitled to immediate release. Miller contends that he should have been released
from prison no later than July 17, 2011.
        {¶ 3} Miller attached copies of three sentencing documents to his petition.
The first document is a judgment entry dated October 20, 1966, from the
Montgomery County Court of Common Pleas, sentencing Miller to consecutive
prison terms of 10 to 25 years for armed robbery and 1 to 20 years for shooting to
kill. The second document is an entry dated April 10, 1986, from the Hamilton
County Court of Common Pleas, sentencing Miller to 10 to 25 years of
imprisonment for aggravated robbery and three years for a firearm specification.
The entry also states that the sentence would, except for the three-year firearm
specification, run concurrently with any sentence imposed by a federal court and
any future sentence imposed by the Montgomery County Court of Common Pleas.
        {¶ 4} Finally, the petition attached a judgment entry dated July 17, 1986,
from the Montgomery County Court of Common Pleas. In this entry, the court
sentenced Miller to 15 to 25 years of imprisonment for aggravated robbery, 12 to
15 years for felonious assault, and three years for each of two firearm specifications.
The aggravated-robbery and felonious-assault sentences were to be served
concurrently with each other but consecutively to the sentences for the firearm
specifications. The entry also states that “all sentences above are to be served
CONSECUTIVE with sentences imposed by the United States Federal Court.”
(Capitalization sic.)
        {¶ 5} Miller acknowledged in his petition that he was sentenced in federal
court in 1977 and 1985, but he alleged that the federal convictions were “not
relevant” to his habeas claim. Miller did not attach to his petition a copy of any



                                           2
                                 January Term, 2020




judgment entry relating to a federal sentence imposed on him. Nor did he attach
documentation of his release from prison (by parole or otherwise) in connection
with the 1966 sentences imposed by the Montgomery County Court of Common
Pleas.
         {¶ 6} May filed a motion to dismiss Miller’s petition under Civ.R. 12(B)(6)
or, alternatively, for summary judgment under Civ.R. 56. May asserted various
grounds for dismissal or summary judgment, but he did not raise the sufficiency of
the commitment papers attached to the petition under R.C. 2725.04(D). Even
though May did not raise the issue, the Fifth District dismissed Miller’s petition
under Civ.R. 12(B)(6), on the basis that he had failed to comply with R.C.
2725.04(D). Specifically, the court noted that Miller had failed to attach documents
related to any parole-revocation proceedings or to the federal sentence that is
mentioned in both Miller’s petition and in one of the sentencing entries attached to
the petition. 2019-Ohio-4065, ¶ 6.
         {¶ 7} Miller appealed to this court as of right.
                                       Analysis
         {¶ 8} We review de novo the Fifth District’s dismissal of Miller’s petition
under Civ.R. 12(B)(6). State ex rel. Norris v. Wainwright, 158 Ohio St. 3d 20, 2019-
Ohio-4138, 139 N.E.3d 867, ¶ 5. When filing a petition for a writ of habeas corpus,
“[a] copy of the commitment or cause of detention of such person shall be exhibited,
if it can be procured without impairing the efficiency of the remedy.” R.C.
2725.04(D). Thus, in order to state a claim in habeas corpus, the petitioner “need[s]
to submit complete records of his incarcerations and releases.” State ex rel. Cannon
v. Mohr, 155 Ohio St. 3d 213, 2018-Ohio-4184, 120 N.E.3d 776, ¶ 10.
         {¶ 9} Failure to attach the relevant commitment papers is fatally defective
to a petition for a writ of habeas corpus. Dailey v. Wainwright, 156 Ohio St. 3d 510,
2019-Ohio-2064, 129 N.E.3d 444, ¶ 5. Absent a petition that complies with R.C.
2725.04(D), “there is no showing of how the commitment was procured and there




                                           3
                               SUPREME COURT OF OHIO




is nothing before the court on which to make a determined judgment except, of
course, the bare allegations of [the] petitioner’s application.” Bloss v. Rogers, 65
Ohio St. 3d 145, 146, 602 N.E.2d 602 (1992).
       {¶ 10} In this appeal, Miller does not assert any error relating to the Fifth
District’s raising R.C. 2725.04(D) sua sponte. Rather, Miller contends that the
state-court sentencing entries attached to his petition are the only ones relevant to
his claim that he is imprisoned unlawfully. Therefore, Miller contends that his
petition complies with R.C. 2725.04(D). Miller is incorrect.
       {¶ 11} As the Fifth District noted, Miller did not attach any documentation
regarding his federal sentence or any parole-revocation records. Without this
documentation, it is impossible to determine how much prison time Miller has
served. Though Miller contends that the federal-court sentence is not relevant to
his habeas corpus claim, the records he did attach to his petition demonstrate the
opposite. Both sentencing entries for Miller’s 1986 convictions refer specifically
to federal sentences. In particular, the 1986 sentencing entry in the Montgomery
County case expressly states that Miller was to serve his sentence for those offenses
consecutively with any federal sentence imposed on him. Thus, at a minimum,
Miller had to provide records regarding any sentences imposed by the federal court.
       {¶ 12} Without having all relevant records of Miller’s incarcerations and
releases, it is impossible to conclude that he has completed his sentences. See
Cannon, 155 Ohio St. 3d 213, 2018-Ohio-4184, 120 N.E.3d 776, at ¶ 10. Because
Miller failed to attach all the relevant commitment papers to his petition as required
by R.C. 2725.04(D), we affirm the Fifth District’s judgment.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Jerry Miller, pro se.



                                          4
                             January Term, 2020




       Dave Yost, Attorney General, and Jerri L. Fosnaught, Assistant Attorney
General, for appellee.
                            _________________




                                      5